DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 43 requires that the control bracket comprises a roller bracket. At the instance, the term “roller” flange is just a label since there is nothing to clearly define the invention. 
The flange 230 is used to mount a roller on the control bracket. 
Therefore, a broad interpretation will be given until proper definition of the invention is provided. Correction is required.
New claim 44 requires that the roller flange is parallel to the main body of the control bracket. At the instant, the limitation is indefinite. As clearly shown in figs 10a and 10b, the “roller flange” 230 is actually perpendicular to the main body 290. Therefore, in order to continue with the examination, the limitation will be examined as mentioned. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-28, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,746,092 to Leccia et al (Leccia) in view of US Pat No 8,576,568 to Zhang et al (Zhang).

    PNG
    media_image1.png
    844
    1251
    media_image1.png
    Greyscale

Leccia discloses a locking system for locking a door (12) against an enclosure (4). 
The locking system comprises a locking flange (20) proximate an enclosure opening of the enclosure, and having a locking flange through-hole (92) extending therethrough; a control bracket (132) mounted on the door and configured to slide along a control bracket axis; a handle and handle mechanism (132, 136) mounted to the door and configured to cause the control bracket to slide along the control bracket axis when the handle is rotated; and a latching pin (156) mounted to the control bracket and configured to selectively engage the locking flange.
The system further comprises a U-shaped bracket (148) having 2 parallel flanges defining through-holes (168, 172) and the locking flange (20) is configured to be positioned between he flanges (figs 5 and 6).
The system further comprises a guide rod (140) for guiding the sliding movement of the control bracket. 

However, Leccia fails to disclose that the control bracket is made from a single piece of formed sheet metal. Leccia discloses that the control bracket is a block member.

    PNG
    media_image2.png
    758
    1198
    media_image2.png
    Greyscale

Zhang teaches that it is well known in the art to provide a control bracket (31) that has a latching element (315) mounted therein, and that slides along a control bracket axis along a guide rod (32). The control bracket is configured to be made from a single piece of formed sheet metal.
Zhang teaches that the control bracket comprises at least two pin brackets (313 and 314), being perpendicular to the main body of the control bracket. The brackets are located at ends of the main body.
Zhang finally teaches that the control bracket comprises a “roller” flange.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the control bracket described by Leccia made from a single piece of formed sheet metal, as taught by Zhang, in order to manufacture the bracket with a simple sheet of material. 
Although Zhang teaches that one of the brackets (313) is attached by fasteners, Zhang also teaches that the other bracket (314) can be part of the single piece of formed sheet metal. Therefore, one of ordinary skill in the art can either attach the brackets or be part of the single piece of formed sheet metal.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,746,092 to Leccia et al (Leccia) in view of US Pat No 8,576,568 to Zhang et al (Zhang) and further in view of US Pat No 5,927,768 to Dallmann et al (Dallmann).
Leccia, as modified by Zhang, fails to disclose that the control bracket comprises a roller that interact with a two-stage cam that comprises a ramped portion and a plateau portion.

    PNG
    media_image3.png
    453
    823
    media_image3.png
    Greyscale

Dallmann teaches that it is well known in the art to provide a control bracket (32) with a roller (26, 28) that interact with a two-stage cam (38, 46) that comprises a ramped portion (40) and a plateau portion (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system described by Leccia, as modified by Zhang, with a roller/two-stage cam, as taught by Dallmann, in order to tightly close the door against the enclosure.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,746,092 to Leccia et al (Leccia) in view of US Pat No 8,576,568 to Zhang et al (Zhang), US Pat No 5,927,768 to Dallmann et al (Dallmann) and further in view of US Pat No 8,419,141 to Niedzwiecki.
Leccia, as modified by Zhang and Dallmann, fails to disclose that the enclosure comprises a gasket to be pressed by the door.

    PNG
    media_image4.png
    559
    716
    media_image4.png
    Greyscale

Niedzwiecki teaches that it is well known in the art to provide a gasket (42) around the periphery of an opening of a enclosure (12) that is configured to be pressed by a door (26), when the door is in a closed position (fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system described by Leccia, as modified by Zhang and Dallmann, with a gasket, as taught by Niedzwiecki, in order to tightly seal the door when is closed.
In combination, Leccia, as modified by Zhang, Dallmann and Niedzwiecki, will teach that the door will be tightly closed with the use of the roller/two-stage cam since the door is pulled closer to the enclosure.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,746,092 to Leccia et al (Leccia) in view of US Pat No 8,576,568 to Zhang et al (Zhang), US Pat No 5,927,768 to Dallmann et al (Dallmann) and further in view of US Pat No 8,628,128 to Sternberger et al (Sternberger).
Leccia, as modified by Zhang and Dallmann, fails to disclose that the system further comprises a latching indicator to provide notification of the roller’s position. 

    PNG
    media_image5.png
    729
    587
    media_image5.png
    Greyscale

Sternberger teaches that it is well known in the art to provide an indicator (360 to indicate the position of a movable member (28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system described by Leccia, as modified by Zhang and Dallmann, with an indicator, as taught by Sternberger, in order to indicate the user of a desired position of a movable member.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,746,092 to Leccia et al (Leccia) in view of US Pat No 8,576,568 to Zhang et al (Zhang) and further in view of US Pat No 8,960,815 to Karandikar et al (Karandikar).
Leccia, as modified by Zhang, fails to disclose that the system further comprises another control bracket and a force transfer bracket to translate motion to the brackets. 

    PNG
    media_image6.png
    759
    936
    media_image6.png
    Greyscale

Karandikar teaches that it is well known in the art to provide a 1st control bracket (310b) and additional control brackets (310a, 310c), connected to the 1st control bracket by a force transfer bracket (330a, 330b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system described by Leccia, as modified by Zhang, with additional control brackets, as taught by Karandikar, in order to increase the securement of the door to the enclosure.


Allowable Subject Matter
Claim 44, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The current amendment overcomes the previous 112 2nd paragraph rejection. However, the current amendment presents new issues and a new 112 2nd paragraph rejection to claims 43 and 44 have been made on the record.

With respect to the prior art rejection, the applicant argues that the prior art fails to disclose the new limitation, that the control bracket comprises at least two pin brackets being perpendicular to the main body of the control bracket and located at ends of the main body.
As mentioned above, Zhang teaches that the control bracket comprises at least two pin brackets being perpendicular to the main body of the control bracket and located at ends of the main body.
Although Zhang teaches that one of the brackets (313) is attached by fasteners, Zhang also teaches that the other bracket can be part of the single piece of formed sheet metal. However, the other one (313) is attached by fasteners. Therefore, one of ordinary skill in the art can either attach the brackets or be part of the single piece of formed sheet metal.
The argument is not persuasive and the rejection is maintained.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 8, 2022.